No. 04-00-00508-CR

Santiago LOMAS,

Appellant
v.
STATE of Texas,
Appellee
From the 63rd Judicial District Court, Val Verde County, Texas
Trial Court No. 8581
Honorable George M. Thurmond, Judge Presiding
Memorandum Opinion

Opinion by:	Paul W. Green, Justice
Sitting:	Phil Hardberger, Chief Justice
		Paul W. Green, Justice
		Karen Angelini, Justice
Delivered and Filed:	January 9, 2002
AFFIRMED 
	Because the issues in this appeal involve the application of well-settled principles of
law, we affirm the conviction in this memorandum opinion under Tex. R. App. P. 47.1 for
the following reasons:  
	1.  At trial, the State presented the testimony of Lomas's sister and the medical
examiner.  This, along with the other circumstantial evidence presented by the State, is
legally and factually sufficient to support Lomas's murder conviction.  Jackson v. Virginia,
443 U.S. 307, 319 (1979); Johnson v. State, 23 S.W.3d 1, 7 (Tex.  Crim. App. 2000); Young
v. State, 14 S.W.3d 748, 753 (Tex. Crim. App. 2000). We overrule his first two issues on
appeal.   
 	2.  The trial court permitted the testimony of a witness who had heard the testimony
of other witnesses despite Lomas's invocation of Tex. R. Evid. 614.  Because the witness's
"presence in the courtroom during testimony from [other] witnesses did not color [her] own
testimony," the trial court did not abuse its discretion in permitting the individual to testify.
Bell v. State, 938 S.W.2d 35, 50 (Tex. Crim. App. 1996).  We overrule Lomas's third issue.
	3.  Because the challenged photographs were probative of the victim's injuries, as
discussed by the medical examiner, the trial court did not abuse its discretion in admitting
the photographs.  Williams v. State, 958 S.W.2d 186, 194 (Tex. Crim. App. 1991) (stating
"if verbal testimony is relevant, photographs of the same are also relevant").  We overrule
Lomas's fourth issue.   
	The judgment is affirmed.
							PAUL W. GREEN,
							JUSTICE
DO NOT PUBLISH